       Case 1:21-cv-11124-DJC Document 17-1 Filed 08/02/21 Page 1 of 22




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MASSACHUSETTS


COXCOM, LLC, d/b/a COX
COMMUNICATIONS,

              Plaintiff,

       v.                                             Case No. 1:21-cv-11124-DJC
SUPER TOWERS, INC., and
WNAC, LLC,

              Defendants.

         PLAINTIFF COXCOM, LLC’S MEMORANDUM IN SUPPORT OF ITS
            EMERGENCY MOTION FOR DECLARATORY JUDGMENT

       Plaintiff CoxCom, LLC, d/b/a Cox Communications, (“Cox”) submits this memorandum

in support of its emergency motion for declaratory judgment against Defendants Super Towers,

Inc. (“Super Towers”) and WNAC, LLC (“WNAC”) under the Declaratory Judgment Act, 28

U.S.C. § 2201, and Federal Rule of Civil Procedure 57.

I.     INTRODUCTION

      The straightforward legal question before this Court is whether Defendants were required

to assign a retransmission consent agreement (“WNAC Agreement,” filed under seal as Exhibit 1)

when they sold a broadcast television station governed by that agreement. The plain language in

the assignment provision of the WNAC Agreement, as well as black-letter contract law, make clear

they were. Accordingly, the Court should enter declaratory judgment to define the parties’ rights

and legal relations under the WNAC Agreement.

       First, an actual controversy requires declaratory judgment. On June 15, 2021, Defendants

transferred ownership of a TV station (“WNAC station”) but failed to assign the WNAC

Agreement between Cox and Defendants to WNAC’s buyer, as the agreement requires and
        Case 1:21-cv-11124-DJC Document 17-1 Filed 08/02/21 Page 2 of 22




Defendants represented they would. That failure would require Cox to pay substantially more—

approximately $4,000,000.00—to the buyer, Mission Broadcasting, Inc. (“Mission”), for the same

retransmission consent rights Cox already has under the WNAC Agreement. In fact, Cox’s first

payment to Mission as the new owner of the WNAC station is coming due on August 16, 2021. If

Cox were to pay Mission the lower fees and continue to retransmit the station under the WNAC

Agreement (as it should), Cox exposes itself to claims for breach of contract, copyright

infringement, and FCC regulatory enforcement, which Defendants must indemnify. But

Defendants will not agree to terms for the August 16 payment or their indemnity with Cox. Thus,

Cox requests that this Court enter declaratory judgment to resolve the dispute.

      Second, declaratory judgment should be entered because the assignment provision in the

WNAC Agreement involves a question of law for the Court. In clear and unambiguous language,

the WNAC Agreement required Defendants to assign the WNAC Agreement at Cox’s request.

Indeed, the terms required assignment at Cox’s request “regardless of whether [Cox] has a

retransmission consent agreement in effect” with Mission and “regardless of any conflicting ‘after-

acquired station’ language contained therein to the contrary.” (Ex. 1 § 18(b).) In 2017, and again

in early 2020, Defendants and their sophisticated legal counsel negotiated—and reaffirmed—these

clear terms with Cox. Later in 2020, when Defendants negotiated to sell their interest to Mission,

Defendants confirmed their understanding of these terms and promised they would assign the

WNAC Agreement to Mission. As a result, Cox demanded and consented to the assignment.

      Now that Defendants’ transfer of the station has occurred, Defendants want to avoid their

assignment agreement with Cox. Defendants now claim an entirely separate agreement between

Cox and Mission creates ambiguity in the interpretation of the assignment provision in the WNAC

Agreement. But the WNAC Agreement itself defines the terms of the agreement between

Defendants and Cox. Defendants’ choice to sell to Mission does not, and cannot, alter the clear
                                                2
        Case 1:21-cv-11124-DJC Document 17-1 Filed 08/02/21 Page 3 of 22




assignment terms in the WNAC Agreement. Moreover, if in their negotiations Defendants could

not get Mission to assume the WNAC Agreement (as they represented), the choice was theirs to

call off or complete the transaction. That choice cannot erase their agreement with Cox. In any

event, even if contract interpretation principles and extrinsic evidence were needed to resolve a

dispute between the WNAC and Mission Agreements, there is no reasonable question that

Defendants had to assign the WNAC Agreement in the first instance.

      Cox thus requests that this Court declare its rights and other legal relations under the

Declaratory Judgment Act and WNAC Agreement. Specifically, Cox requests that the Court issue

an order declaring that (a) Defendants were required to have Mission assume and agree to the

WNAC Agreement; (b) the terms of the WNAC Agreement remain in full force and effect until

11:59 p.m. EST on February 23, 2023, or until further order of this Court; (c) Cox does not infringe

upon WNAC’s copyright by continuing to retransmit the WNAC broadcast signal under the terms

of the WNAC Agreement; and (d) Defendants shall indemnify and hold harmless Cox against any

third-party claims, liability, causes of action, and costs (including reasonable attorneys’ fees)

arising from, or in connection with, Defendants’ breach of the WNAC Agreement.

II.    LEGAL STANDARD

       This Court has authority to grant declaratory relief under the Declaratory Judgment Act,

28 U.S.C. § 2201. The Act merely requires an “actual controversy within its jurisdiction” and “the

filing of an appropriate pleading.” Id.

       Declaratory judgment is warranted when “the facts alleged, under all the circumstances,

show that there is a substantial controversy, between parties having adverse legal interests, of

sufficient immediacy and reality to warrant” relief. Maryland Cas. Co. v. Pacific Coal & Oil Co.,

312 U.S. 270, 273 (1941). The controversy must “be definite and concrete, touching the legal

relations of parties having adverse legal interests [and] . . . be real and substantial and admi[t] of
                                                  3
        Case 1:21-cv-11124-DJC Document 17-1 Filed 08/02/21 Page 4 of 22




specific relief through a decree of a conclusive character, as distinguished from an opinion advising

what the law would be upon a hypothetical state of facts.” MedImmune, Inc. v. Genentech, Inc.,

549 U.S. 118, 127 (2007). An action for declaratory judgment is ripe for judicial resolution where

the issue presented is fit for review and withholding judgment would impose hardship on the

parties. Riva v. Ashland, Inc., No. 09-cv-12074-DJC, 2013 WL 1222393, at *8 (D. Mass. Mar. 26,

2013). An action is not fit for review if it involves “uncertain and contingent events that may not

occur as anticipated or may not occur at all.” Id. The hardship element is satisfied where “the

challenged action creates a direct and immediate dilemma for the parties.” Id. (quoting Stern v.

U.S. Dist. Court, 214 F.3d 4, 10 (1st Cir. 2000)); Verizon New England, Inc. v. Int’l Brotherhood

of Elec. Workers, 651 F.3d 176, 188 (1st Cir. 2011) (holding the key question is “whether granting

relief would serve a useful purpose, or, put another way, whether the sought-after declaration

would be of practical assistance in setting the underlying controversy to rest”).

       Where an action for declaratory judgment is ripe for adjudication, the Court may treat a

motion for declaratory judgment as one for summary judgment. Algonquin Gas Transmission, LLC

v. Town of Weymouth, 365 F. Supp. 3d 147, 151 (D. Mass. 2019); Shurtleff v. City of Bos., No. 18-

CV-11417-DJC, 2020 WL 555248, at *1 (D. Mass. Feb. 4, 2020), aff’d, 986 F.3d 78 (1st Cir.

2021). The moving party therefore must show that there is no genuine dispute as to any material

fact and that it is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a). This Court may

then “declare the rights and other legal relations of any interested party seeking such declaration,

whether or not further relief is or could be sought.” 28 U.S.C. § 2201. And “[a]ny such declaration

shall have the force and effect of a final judgment or decree.” Id.

III.   FACTS

       Cox provides cable television, among other services, to American households and

businesses. (Decl. Chris Tygh, Aug. 2, 2021 (“Tygh Decl.”), ¶ 10.) Effective March 1, 2017, Cox
                                                 4
        Case 1:21-cv-11124-DJC Document 17-1 Filed 08/02/21 Page 5 of 22




entered into a retransmission consent agreement (“WNAC Agreement”) with Super Towers and

WNAC for Cox to retransmit the digital broadcast of a TV station (“WNAC station”) owned by

Super Towers and WNAC that serves the Providence—New Bedford market. (Id., Ex. 1.) Cox,

Super Towers, and WNAC amended and extended the WNAC Agreement on February 11, 2020.

(Id., Ex. 2.) According to the amended and extended WNAC Agreement, its terms remain in full

force and effect until 11:59 p.m. Eastern Standard Time on February 23, 2023. (Id., Ex. 2.) Under

the WNAC Agreement, Cox agreed to pay Super Towers and WNAC a monthly license fee per

subscriber in exchange for the right to retransmit the WNAC broadcast television signal. (Id.)

       At the time Cox and Defendants entered into the WNAC Agreement in 2017, and when

they amended and extended it in 2020, Cox and Defendants negotiated an assignment provision

that reflected their bargaining positions. (Id. ¶ 27.) “After-acquired station” clauses were common

in the industry, in which station owners buying a new station assume the station’s broadcasting

terms and conditions under an existing agreement. (Id. ¶¶ 8–9, 23–25.) Defendants and their

counsel also knew that Cox had entered into other retransmission agreements with other station

owners and that stations were commonly sold to new owners who had retransmission agreements

with cable operators like Cox. (Id. ¶¶ 23–25.) Chris Tygh, Cox’s Vice President of Content

Acquisition, likewise was familiar with the function and purpose of “after-acquired station”

clauses both in the industry generally and in Cox’s retransmission agreements with other station

owners. (Id. ¶¶ 8–9.) Moreover, during the 2017 and 2020 negotiations, Mr. Tygh was involved in

establishing and meeting the budget for Cox’s retransmission consent deals; it was a crucial

component of Cox’s bargaining position that any agreement to retransmit the WNAC station

guarantee that any future station purchaser would be bound by the terms of the WNAC Agreement,

including that agreement’s rates, for its entire term, not any pre-existing agreement Cox may have

had with that owner for other stations. (Id. ¶ 26.)
                                                  5
        Case 1:21-cv-11124-DJC Document 17-1 Filed 08/02/21 Page 6 of 22




       Thus, the parties agreed to a favorable assignment provision for Cox in Section 18(b) of

the WNAC Agreement. (Id. ¶ 27.) Section 18(b) required that if Super Towers and/or WNAC sold,

transferred, assigned, or otherwise disposed of its ownership interest in one or more stations to a

third party (defined as a “Station Transferee”), then at Cox’s request, Super Towers and WNAC

had to require the Station Transferee to assume the WNAC Retransmission Agreement, to agree

to abide by the terms through the rest of the term, and to agree that the terms supersede any

conflicting provision in any other retransmission consent agreement:

       18.     Assignments: Divested Systems and Stations.

       (b)     This Agreement may not be assigned by Broadcaster [Super Towers and
       WNAC] without the prior written consent of Operator [Cox], … provided, that
       Broadcaster [Super Towers and WNAC] may assign this Agreement without the
       consent of Operator [Cox] (but upon prior written notice to Operator [Cox]) to (i)
       any Broadcaster Entity, or (ii) any entity acquiring all or substantially all of the
       assets of Broadcaster [Super Towers and WNAC] or any Station(s); provided,
       further, that any assignee assumes all of Broadcaster’s [Super Towers and
       WNAC’s] obligations arising hereunder with respect to the applicable
       Station(s). … Notwithstanding the foregoing, if Broadcaster [Super Towers and
       WNAC] sells, transfers, assigns or otherwise disposes of its ownership interest
       in one or more Stations to a third party (the “Station Transferee”), then at
       Operator’s [Cox’s] request, Broadcaster [Super Towers and WNAC] shall
       require such Station Transferee (i) to assume this Agreement with respect to such
       Station(s) and the applicable terms and conditions hereof and agree to abide by the
       terms hereof through the remainder of the Term, regardless of whether Operator
       [Cox] has a retransmission consent agreement in effect with such Station Transferee
       for the carriage of other broadcast television signals (and regardless of any
       conflicting “after-acquired station” language contained therein to the
       contrary, and (ii) to agree that the terms herein shall supersede any conflicting
       provision in any such other retransmission consent agreement, regardless of which
       agreement was signed later and regardless of any conflicting provision in such
       other agreement that purports to supersede conflicting provisions in other
       agreements[.]

(Id., Ex. 1 § 18(b) (emphasis added).) The WNAC Agreement further provided that Super Towers

and WNAC must indemnify and hold harmless Cox for any claims or losses arising out of their

breach of the agreement. (Id., Ex. 1 § 14(a).)

       In November 2020, Super Towers and WNAC informed Cox that Super Towers intended
                                                 6
        Case 1:21-cv-11124-DJC Document 17-1 Filed 08/02/21 Page 7 of 22




to assign the FCC broadcast license of and sell the ownership interest in the WNAC station to

third-party Mission. (Id., ¶ 29.) In an unrelated and separate transaction, Cox had entered into a

retransmission agreement with Mission on December 28, 2018—i.e., after the WNAC Agreement

was originally entered, but before it was amended and extended—to retransmit the broadcast signal

of other TV stations owned by Mission (“Mission Agreement”). Section 19 of the Mission

Agreement includes an “after-acquired station” clause:

       Except as otherwise provided below, for the avoidance of doubt, the provisions of
       this Section 19 shall control all retransmission of television stations acquired by
       Broadcaster . . . after the date hereof on all Eligible Systems owned, built or
       acquired by Operator during the term notwithstanding any conflicting provisions
       contained in any agreements between Operator and any third party, and shall
       apply regardless of whether Broadcaster assumes or accepts assignment of any
       such agreements.

(Id., Ex. 3 § 19 (emphasis added).)

       Notwithstanding Section 19 of the Mission Agreement, Super Towers and WNAC twice

represented to Cox on November 5, 2020, and on November 16, 2020, that they would comply

with Section 18(b) of the WNAC Agreement: they would assign to and require Mission to assume

the WNAC Agreement. (Id. ¶¶ 31–32 & Exs. 4–5.) These representations were critical to Cox in

part because the rates Cox paid to retransmit the WNAC station were lower under the WNAC

Agreement than the rates under the Mission Agreement for “after-acquired stations.” (Id. ¶ 33.)

Based on these representations, Cox consented to the assignment and formally requested that

Mission assume the WNAC Agreement. (Id. ¶ 33 & Ex. 6.)

       In December 2020, Super Towers and WNAC reneged on their representations and

informed Cox that Mission would not assume the WNAC Agreement and would instead acquire

the WNAC station as an “after-acquired station” under the Mission Agreement. (Id. ¶ 34 & Ex. 7.)

On December 29, 2020, and again on January 12, 2021, Cox wrote to Super Towers and Mission,

reminding both parties that the WNAC Agreement required Super Towers and WNAC to have
                                                7
        Case 1:21-cv-11124-DJC Document 17-1 Filed 08/02/21 Page 8 of 22




Mission assume that agreement as part of its acquisition of the WNAC station at Cox’s request.

(Id. ¶¶ 35–36 & Exs. 8–9.) Cox estimated that should Super Towers breach the WNAC Agreement

by failing to require Mission to assume that contract, and should Cox accordingly need to pay

Mission for the WNAC retransmissions at the higher rate under the Mission Agreement, then Cox

may be forced to pay an additional $4,000,000.00 plus interest through February 28, 2023—i.e.,

the end of the term of the WNAC Agreement—for exactly the same retransmission consent rights

to which it was entitled under the WNAC Agreement. (Id. ¶ 36 & Ex. 9.)

       On January 18, 2021, Mission responded to Cox and rejected Cox’s position that Mission

must assume the WNAC Agreement as part of its acquisition of the WNAC station. (Id. ¶ 37 &

Ex. 10.) Mission asserted instead that “the Mission Agreement, to which Cox is a party, governs

any retransmission of subsequently-acquired Super Towers, LLC stations and entities by Cox.”

(Id., Ex. 10.) Mission also asserted that “Mission will proceed with its current plans to acquire

certain assets of Super Towers without acquiring or assuming any retransmission agreements

between Cox and Super Towers.” (Id.) Super Towers and WNAC neither responded in writing to

Cox’s breach notice nor notified Cox of the closing date, as they had promised. (Id. ¶ 38.)

       Effective June 16, 2021, Super Towers and WNAC transferred interest in the WNAC

station to Mission. (Id. ¶¶ 39–40 & Exs. 11–12.) Mission continues to maintain that as of June 16,

2021, Cox’s retransmission of the WNAC station is subject to the Mission Agreement, including

its higher rates. (Id. ¶ 39 & Ex. 11.) Both retransmission agreements provide that the owner of the

WNAC station must consent to Cox’s re-broadcasting or else Cox will violate the station’s

copyrights. (See, e.g., Ex. 1 § 10; Ex. 3 § 6(a).) Cox’s next scheduled payment—the first since

transferring the WNAC station—is due August 16, 2021. (Id. ¶¶ 40, 42.) But Defendants will not

agree to terms related to the payment or indemnity, despite multiple requests. (Id. ¶¶ 38, 42–44.)

Nor has any party terminated the WNAC Agreement. (Id. ¶ 12 & Ex. 1 § 18.)
                                                8
        Case 1:21-cv-11124-DJC Document 17-1 Filed 08/02/21 Page 9 of 22




IV.    ARGUMENT

       A.      An Actual Controversy Requires Declaratory Judgment.

       As outlined above, Cox meets the standard for declaratory judgment because “the facts

alleged, under all the circumstances, show that there is a substantial controversy, between parties

having adverse legal interests, of sufficient immediacy and reality to warrant” relief. Maryland

Casualty Co., 312 U.S. at 273; see also Genentech, 549 U.S. at 127. The Supreme Court requires

that the controversy “be definite and concrete, touching the legal relations of parties having adverse

legal interests; and that it be real and substantial and admi[t] of specific relief through a decree of

a conclusive character, as distinguished from an opinion advising what the law would be upon a

hypothetical state of facts.” Genentech, 549 U.S. at 127.

       Here, Cox and Defendants have adverse legal interests: Defendants contend that they did

not have to assign the WNAC Agreement to Mission, that Defendants need not indemnify and

hold harmless Cox, and that Cox’s retransmission of the copyrighted material without adhering to

the higher rates of the Mission Agreement is an infringement of the WNAC station’s copyrights.

Conversely, Cox contends that Defendants had to assign the WNAC Agreement to Mission, that

Cox has a right to retransmit the copyrighted material under the WNAC Agreement at its lesser

rate, and that Defendants must indemnify and hold harmless Cox for any claims or losses arising

from their failure to assign and to require Mission to assume and agree to the WNAC Agreement.1

       These adverse interests are definite and concrete. Cox does not seek an advisory opinion

on hypothetical facts. The facts are real and at issue. And where, as here, the “dispute relates to


1
  Cox also anticipates that if it pays the higher rates, Defendants will argue the payment is an
admission by Cox and the voluntary payment doctrine bars recovery. See W. Nat. Gas Co. v. Cities
Serv. Gas Co., 201 A.2d 164, 169 (Del. 1964) (“[P]ayment voluntarily made with full knowledge
of the facts cannot be recovered, in the absence of a contract to repay. A payment under protest is
not necessarily involuntary, nor is it made so by unilaterally calling it involuntary at the time of
payment.” (citations omitted)). Defendants will not agree to any terms related to this payment.
                                                  9
       Case 1:21-cv-11124-DJC Document 17-1 Filed 08/02/21 Page 10 of 22




legal rights and obligations arising from [] contracts” and the parties have previously “taken

adverse positions with respect to their existing obligations,” the “dispute is manifestly susceptible

of judicial determination.” Aetna Life Ins. Co. of Hartford, Conn. v. Haworth, 300 U.S. 227, 242

(1937) (determining declaratory judgment in dispute on entitlement to disability benefits and

obligation to pay premiums under insurance contracts). Likewise, whether conduct infringes on a

copyright equally gives rise to a justiciable controversy admitting of declaratory relief. See, e.g.,

Genentech, 549 U.S. at 127 (“The factual and legal dimensions of the dispute are well defined[.]”).

       Thus, this Court should declare the parties’ rights and other legal relations under the

Declaratory Judgment Act because an actual controversy requires declaratory judgment.

       B.      Declaratory Judgment Is Proper Under the WNAC Agreement.

       Declaratory judgment likewise is appropriate because this contract interpretation dispute

turns on questions of law that the Court should resolve. Exelon Generation Acquisitions, LLC v.

Deere & Co., 176 A.3d 1262, 1266–67 (Del. 2017) (“The proper construction of any contract . . .

is purely a question of law”).2 Where, as here, the contract is unambiguous, the court should decide

its proper interpretation and enforce the contract according to its terms. See Great Clips, Inc. v.


2
   “To determine the applicable substantive law, the federal court applies the choice-of-law
principles of the forum state, here, Massachusetts.” Levin v. Dalva Bros., Inc., 459 F.3d 68, 73 (1st
Cir. 2006). The Court should then “determine whether there is an actual conflict between the
substantive law of the interested jurisdictions.” Id. “Massachusetts applies a ‘functional approach
to choice of law,’” which is “explicitly guided by the Restatement (Second) of Conflict of Laws
(1971).” Id. at 74 (citations omitted). According to the Restatement, the applicable state here “is
the state with the most significant relationship to the contract and the parties with respect to the
issue of assignability.” Restatement (Second) of Conflict of Laws § 208 (1971). That state “will
usually, but need not necessarily, also be the state whose local law would be applied to determine
other issues relating to the contract.” Id. Here, that state is Delaware: the WNAC Agreement, and
its assignability provision, “shall be construed in accordance with the laws of the State of
Delaware.” (Tygh Decl., Ex. 1 § 20.) The Mission Agreement “will be governed by and construed
under and in accordance with the laws (excluding the choice of law provisions) of the State of New
York . . . .” (Tygh Decl., Ex. 3 § 17 (emphasis added).) Thus, Massachusetts choice-of-law
principles require the applicability of Delaware substantive law, even if there is a conflict.

                                                 10
       Case 1:21-cv-11124-DJC Document 17-1 Filed 08/02/21 Page 11 of 22




Hair Cuttery of Greater Bos., L.L.C., No. CIV.A 08-CV-10959-DP, 2009 WL 458554, at *3 (D.

Mass. Feb. 18, 2009), aff’d, 591 F.3d 32 (1st Cir. 2010); see also W. Nat. Gas Co., 223 A.2d at

383–84; Greggo v. Wohl, 241 A.2d 522, 523 (Del. 1968); Novellino v. Life Ins. Co. of North Am.,

216 A.2d 420, 423 (Del. 1966).

               1.      The WNAC Agreement Requires Defendants to Assign.

       The core of this dispute is whether Defendants were required to assign the WNAC

Agreement. The plain and unambiguous language in the assignment provision of the WNAC

Agreement makes clear they were. Any objective, reasonable person reading the terms would

understand assignment was required, and in fact Defendants have not offered a way to read the

WNAC Agreement that supports their view that it was not required. Because that provision

unambiguously forecloses Defendants’ position, the Court need not resort to extrinsic evidence. In

any event, even if extrinsic evidence were needed to decide this dispute, the evidence confirms

that Defendants had to assign the agreement.

       The WNAC Agreement. Section 18(b) of the WNAC Agreement makes clear that Super

Towers and WNAC—at Cox’s request—had to require Mission (as the “Station Transferee”) to

assume and agree to the WNAC Agreement, “regardless of whether Operator [Cox] has a separate

retransmission consent agreement in effect” with a Station Transferee, “regardless of any

conflicting ‘after-acquired station’ language” in any such agreement, “regardless of which

agreement was signed later,” and “regardless of any conflicting provision in such other agreement

that purports to supersede conflicting provisions in other agreements.” (Tygh Decl., Ex. 1 § 18(b).)

       That plain text should be the beginning and end of the analysis. “It is well settled that if the

terms of a contract are clear, the court must accord the language its ordinary meaning.”

ThoughtWorks, Inc. v. SV Inv. Partners, LLC, 902 A.2d 745, 752 (Del. Ch 2006); see also GMG

Cap. Invs., LLC v. Athenian Venture Partners I, L.P., 36 A.3d 776, 780 (Del. 2012) (same); W.
                                                 11
       Case 1:21-cv-11124-DJC Document 17-1 Filed 08/02/21 Page 12 of 22




Nat. Gas Co., 223 A.2d at 383–84 (affirming summary judgment after finding contract had only

one reasonable meaning); Greggo, 241 A.2d at 523 (affirming summary judgment where

provisions at issue were unambiguous and thus parol evidence unnecessary); Novellino, 216 A.2d

at 423 (affirming summary judgment where contract language was plain on its face).

       Defendants are especially bound to the plain language because the WNAC Agreement was

negotiated between sophisticated parties with legal counsel. “Requiring parties to live with the

language of the contracts they negotiate holds even greater force when, as here, the parties are

sophisticated entities that bargained at arm’s length.” Universal Enter. Grp., L.P. v. Duncan

Petroleum Corp., No. CIV.A. 4948-VCL, 2014 WL 1760023, at *8 (Del. Ch. Apr. 29, 2014)

(citations omitted). Super Towers has been in business since 1994 and existed to operate the

WNAC station through its subsidiary, WNAC. (Tygh Decl., ¶ 24.) Super Towers and WNAC by

law had to renew their retransmission agreements periodically, typically every three years, and

WNAC has sued for failure to abide by a retransmission consent agreement. (Id.; see also Compl.,

WNAC LLC v. Verizon et al., No. 1:21-cv-10750 (D. Mass. May 6, 2021).) In 2017, Cox negotiated

the WNAC Agreement with Defendants’ counsel, a sophisticated and experienced attorney in

negotiating retransmission consent agreements who has represented other clients in retransmission

consent negotiations with Cox. (Tygh Decl., ¶ 23.) There is no question that Super Towers,

WNAC, and their legal counsel were familiar with retransmission consent agreements when they

negotiated and entered into the plain terms of the WNAC Agreement.

       Moreover, Defendants’ choice to sell to Mission does not, and cannot, void these terms

because this Court is obligated “to fulfill the parties’ shared expectations at the time they

contracted.” Leaf Invenergy Co. v. Invenergy Renewables LLC, 210 A.3d 688, 696 (Del. 2019)

(citations and marks omitted). Mission is a stranger to this contract, and its agreement is extrinsic.

The WNAC Agreement alone defines Defendants’ and Cox’s expectations in plain language.
                                                 12
       Case 1:21-cv-11124-DJC Document 17-1 Filed 08/02/21 Page 13 of 22




(Tygh Decl., Ex. 1 § 18(b); id. § 20 (“This Agreement constitutes the entire agreement and

understanding between the parties with regard to the subject matter hereof …”).

       At bottom, Defendants have offered no way to read the WNAC Agreement that supports

their view that assignment was not required. And no reasonable, objective person would ever read

the terms in a way they claim. Nor can they erase the plain and unambiguous terms that assignment

must occur at Cox’s request and regardless of any provisions in any other retransmission consent

agreement. That language forecloses their argument. Thus, the plain terms require a declaratory

judgment that Defendants were required to assign the WNAC Agreement.

       Extrinsic Evidence. Rather than analyze the plain language of the WNAC Agreement,

Defendants may invoke extrinsic evidence as if it could somehow change the agreement.

Defendants cannot rewrite unambiguous language that they—sophisticated, counseled parties—

now want to circumvent. DeLucca v. KKAT Mgmt., L.L.C., No. CIV.A. 1384-N, 2006 WL 224058,

at *2 (Del. Ch. Jan. 23, 2006) (“[I]t is not the job of a court to relieve sophisticated parties of the

burdens of contracts they wish they had drafted differently but in fact did not. Rather, it is the

court’s job to enforce the clear terms of contracts”).

       In any event, the extrinsic evidence confirms that Defendants had to assign the WNAC

Agreement upon their sale of the WNAC station. Even if “the dispute turns upon questions of

fact,” that “does not withdraw it . . . from judicial cognizance” under the Declaratory Judgment

Act. Aetna Life Ins., 300 U.S. at 242. This Court may find the facts necessary “to determine the

legal consequences” of the contractual provisions and “the obligations of the parties corresponding

to those facts.” Id. While unnecessary in view of the plain text of the WNAC Agreement, this

Court may look to the extrinsic evidence presented—the correspondence between the parties

leading up to Mission’s acquisition of the WNAC station, the Mission Agreement, the negotiations

surrounding the WNAC Agreement, and industry custom—to declare the rights and obligations of
                                                  13
       Case 1:21-cv-11124-DJC Document 17-1 Filed 08/02/21 Page 14 of 22




the parties. That evidence leaves no question that Defendants had to assign the WNAC Agreement

upon Mission’s purchase of the WNAC station.

       Defendants’ Representations. In 2020, as Defendants negotiated to sell their interest to

Mission, Defendants confirmed their own understanding of the assignment terms with Cox and

promised they would assign the WNAC Agreement to Mission. (Tygh Decl., ¶¶ 31–32 & Exs. 4–

5.) In their November 5, 2020 letter, Defendants represented to Cox that they intended to comply

with their obligations under Section 18(b) of the WNAC Retransmission and that on the closing

date of the transaction they intended to assign to Mission the WNAC Retransmission Agreement.

(Id. ¶ 31 & Ex. 4.) On November 16, 2020, Defendants again represented to Cox that as part of the

closing they would assign to Mission, and Mission would assume, the WNAC Retransmission

Agreement. (Id. ¶ 32 & Ex. 5.) Defendants’ representations to Cox leave no doubt that Defendants

understood their own expectations that they had to assign the WNAC Agreement.

       The Mission Agreement. The Mission Agreement unsurprisingly confirms this result.

When, as here, any conflict exists between the contracts, the agreement adopted later in time

controls. See, e.g., Cabela’s LLC v. Wellman, No. CV 2018-0607-TMR, 2018 WL 5309954, at *5

(Del. Ch. Oct. 26, 2018).3 Here, the Mission Agreement was entered into on December 28, 2018.

(Tygh Decl., ¶ 29 & Ex. 3.) The WNAC Agreement was re-adopted, by its amendment and

extension, on February 11, 2020. (Id., Ex. 2.) The provisions of Section 18 remained during

negotiations and reaffirmation of the WNAC Agreement. (Id. ¶ 28 & Ex. 2) Thus, Section 18 of

the WNAC Agreement controls over any conflicting provision in Section 19 of the Mission



3
  As noted above, the WNAC Agreement is construed under Delaware law. Tygh Decl., Ex. 1 §
20. Even if New York law applied (as referenced in the Mission Agreement), New York follows
the same contract interpretation principle. See, e.g., A & E Television Networks, LLC v. Pivot Point
Ent., LLC, No. 10 CIV. 09422 AJN, 2013 WL 1245453, at *10 (S.D.N.Y. Mar. 27, 2013).

                                                14
       Case 1:21-cv-11124-DJC Document 17-1 Filed 08/02/21 Page 15 of 22




Agreement, and Sections 18 and 20 of the WNAC Agreement make clear that it supersedes other

agreements. See Cabela’s, 2018 WL 5309954, at *5 (contract entered into on later date prevails

over conflicting agreement); Pivot Point Ent., 2013 WL 1245453, at *10 (same).

       Additionally, the relevant provision of the WNAC Agreement is more specific than the

corollary provision in the Mission Agreement. Section 19 of the Mission Agreement is a general

“after-acquired station” provision: it states that, upon acquisition of a station, the Mission

Agreement shall control notwithstanding conflicting provisions in “any agreements between

Operator and any third party.” (Tygh Decl., Ex. 3 § 19.) Conversely, Section 18(a) of the WNAC

Agreement states that the buyer must assume and abide by its terms “regardless of whether

Operator [Cox] has a retransmission consent agreement in effect with such Station Transferee for

the carriage of other broadcast television signals,” “regardless of any conflicting ‘after-acquired

station’ language contained therein to the contrary,” and that its terms “shall supersede any

conflicting provision in any such other retransmission consent agreement, regardless of which

agreement was signed later and regardless of any conflicting provision in such other agreement

that purports to supersede conflicting provisions in other agreements.” (Id., Ex. 1 § 18(b).)

       “Specific language in a contract controls over general language, and where specific and

general provisions conflict, the specific provision ordinarily qualifies the meaning of the general

one.” See DCV Holdings, Inc. v. ConAgra, Inc., 889 A.2d 954, 960–61 (Del. 2005) (affirming trial

court’s ruling that specific provision both conflicted with and governed over general provision).4

The specificity of Section 18(b) of the WNAC Agreement leaves no doubt that it was intended to

supersede more generic provisions in pre-existing retransmission agreements—and particularly


4
  Again, New York applies the same contract interpretation principle. See, e.g., Muzak Corp. v.
Hotel Taft Corp., 1 N.Y.2d 42, 46 (1956) (for any “inconsistency between a specific provision and
a general provision of a contract . . ., the specific provision controls”).

                                                15
       Case 1:21-cv-11124-DJC Document 17-1 Filed 08/02/21 Page 16 of 22




“after-acquired station” clauses—such as the Mission Agreement.

       Finally, this Court should give effect to all the terms and read them in a way that, if

possible, reconciles them. See Alta Berkeley VI C.V. v. Omneon, Inc., 41 A.3d 381, 386 (Del.

2012). Here, the WNAC Agreement added a critical term and avoided inconsistency by requiring

assignment at “Operator’s [Cox’s] request.” (Tygh Decl., Ex. 1 § 18(b).) The Mission Agreement

includes no such term. (Id., Ex. 3 § 19.) That key term is why Defendants themselves requested

assignment to Mission, and Cox demanded and consented to the assignment. (Id. ¶¶ 31–33 & Exs.

4–6.) Thus, the WNAC Agreement and Mission Agreement may be harmonized because the

Defendants’ assignment obligation explicitly turned on Cox’s request. Defendants’ interpretation

would destroy that key term and the parties’ understanding.

       Industry Custom. Industry custom also confirms that Defendants had to assign the WNAC

Agreement. At the time Cox and Defendants entered into the WNAC Agreement in 2017, and

when they amended and extended it in 2020, Defendants and their counsel knew that both “after-

acquired station” and assignment and assumption clauses were common in the industry. (Id. ¶¶ 7–

9, 23–28.) This is especially true in recent years, as the broadcast industry consolidates, and owners

alternatively grow or liquidate their television station portfolios. (Id. ¶ 8.) Accordingly, the purpose

of both “after-acquired station” and assignment clauses in retransmission consent agreements is to

ensure that only one retransmission consent agreement governs the broadcast station at issue, to

avoid the inconvenience of renegotiating the agreement every time a station changes ownership,

and to ensure certainty about which agreement applies following a change in ownership. (Id. ¶ 9.)

       In the WNAC Agreement, the parties agreed to a favorable provision for Cox that plainly

made assignment of the agreement Cox’s choice in Section 18(b). That choice gave Cox the right

to avoid “after-acquired station” provisions in any existing retransmission agreement between Cox

and a would-be purchaser. The parties also included the “regardless” clauses in Section 18(b) so
                                                  16
       Case 1:21-cv-11124-DJC Document 17-1 Filed 08/02/21 Page 17 of 22




that there would be no confusion that the WNAC Agreement prevails over more general “after-

acquired station” provisions, should the WNAC station be sold to a broadcaster with whom Cox

already had an agreement. Defendants’ interpretation would eviscerate these bargained-for terms

and contradict the industry purpose of both “after-acquired station” and assignment clauses. See

Playtex FP, Inc. v. Columbia Cas. Co., 622 A.2d 1074, 1076 (Del. Super. Ct. 1992) (“The court

should consider the overall purpose of the contracts and of the specific provisions at issue. An

understanding of the industry is also important to an intelligent interpretation of the meaning of a

contract” (citations omitted)).

       Negotiations. This industry custom is reflected in the parties’ negotiations over the 2017

WNAC Agreement and its 2020 renewal, which likewise confirm the parties’ expectations when

they agreed to Section 18(b). Because of the prevalence of “after-acquired station” provisions in

the industry, Mr. Tygh proposed Section 18(b) in the WNAC Agreement as favorable terms for

Cox during the 2017 negotiations, and Mr. Goodman accepted the proposal. (Tygh Decl., ¶ 27.)

That assignment provision reflected the parties’ bargaining positions at the time. (Id.) Consistent

with those facts, Mr. Goodman did not seek to amend or omit Section 18(b) in the WNAC

Agreement, while he pushed back on and modified other terms. (Id.) During the 2020 renewal

negotiations, Defendants’ counsel likewise did not request any amendments to Section 18(b),

which was left unchanged from the 2017 agreement. (Id. ¶ 28.)

       When, as here, sophisticated parties have not only negotiated but also renewed an arms’

length agreement, they must be held to the plain terms of their bargain. For example, in Chrysler

Corp. v. Quimby, the court enforced a contract against a party who could have “taken steps to

protect himself” from a disputed clause of the contract but instead “he chose to take a chance on

renewal.” 144 A.2d 885, 887–88 (1958); see also CSH Theatres, LLC v. Nederlander of San

Francisco Assocs., No. CV 9380-VCP, 2015 WL 1839684, at *15 (Del. Ch. Apr. 21, 2015), aff’d
                                                17
       Case 1:21-cv-11124-DJC Document 17-1 Filed 08/02/21 Page 18 of 22




sub nom. In re Shorenstein Hays-Nederlander Theatres LLC Appeals, 213 A.3d 39 (Del. 2019)

(less proof needed to show agreement to material terms on renewal because “both parties to a

contract renewal already are familiar with the terms of the existing contract”); Paradee Oil Co. v.

Phillips Petroleum Co., 320 A.2d 769, 774 (Del. Ch. 1974), aff’d, 343 A.2d 610 (Del. 1975)

(parties’ renewal after passage of statute constituted “constructive knowledge” of the statute).

       The bottom line is that Defendants and their sophisticated legal counsel agreed to, and did

not dispute, Section 18(b) in their arms’ length negotiations, as it was included in both the 2017

agreement and the 2020 renewal. Now Defendants are asking the Court to give them what they did

not obtain through negotiation. The Court should reject their newest position because the WNAC

Agreement in plain and ordinary language is clear they had to assign the WNAC Agreement to

Mission. (Tygh Decl., Ex. 1 § 18(b).)

               2.      The WNAC Agreement Remains In Effect Until February 2023.

       Cox also requests a declaratory judgment from this Court that the WNAC Agreement

continues in effect until February 28, 2023. As discussed above, the WNAC Agreement was

amended and extended on February 11, 2020, with an expiration date of 11:59 p.m. Eastern

Standard Time on February 28, 2023. No party has sought to terminate the WNAC Agreement.

(Tygh Decl., ¶ 12.) Thus, this Court may simply enforce the contract terms on their face to issue a

declaratory judgment that it remains in effect until February 28, 2023. See Exelon Generation

Acquisitions, LLC, 176 A.3d at 1266–67; see also Western Natural Gas Co., 223 A.2d at 383–84;

Greggo, 241 A.2d at 523; Novellino, 216 A.2d at 423.

               3.      Cox Has Not Infringed on WNAC’s Copyright By Continuing to
                       Retransmit the WNAC Broadcast Signal Under the WNAC
                       Agreement.

       Further, Cox seeks a declaration of non-infringement under 17 U.S.C. § 106(4), allowing

Cox to continue retransmitting the WNAC station under the WNAC Agreement. Under both the

                                                18
       Case 1:21-cv-11124-DJC Document 17-1 Filed 08/02/21 Page 19 of 22




WNAC and Mission Agreements, as well as federal law, Cox must obtain the station’s consent to

retransmit its signal. As described above, Cox bargained for and obtained that consent, as reflected

in the WNAC Agreement. (Tygh Decl., ¶ 14 & Ex. 1 § 3(a).)

       Because of Defendants’ failure to assign the WNAC Agreement, Cox risks claims for

copyright infringement if Cox continues to retransmit the WNAC station under the terms of the

WNAC Agreement. By its terms, however, the WNAC Agreement remains in effect and therefore

continues to define Cox’s rights and obligations with respect to the WNAC station. (Id., Ex. 1 §

2.) And no party has sought to terminate the WNAC Agreement. (Id., ¶ 12.)

       Therefore, should this Court issue a declaratory judgment that Defendants had to assign

the WNAC Agreement when Mission acquired the WNAC station (supra § IV.B), this Court

should issue a declaratory judgment that Cox’s retransmission of the WNAC station broadcast

signal under the terms of the WNAC Agreement does not infringe on the WNAC station copyright.

               4.      Defendants Must Indemnify and Hold Harmless Cox Against Any
                       Losses Arising Out of the WNAC Retransmission Agreement.

       Lastly, Cox seeks a declaratory judgment that Defendants must indemnify and hold

harmless Cox under the WNAC Agreement. Section 14(a) makes plain that Defendants shall

indemnify and hold harmless Cox against any losses (including reasonable attorneys’ fees) arising

from, or in connection with, the breach by Super Towers and WNAC of any of its covenants,

representations, warranties, or agreements contained in the WNAC Agreement:

       14.     Indemnification.

       (a)    Broadcaster [Super Towers and WNAC] shall indemnify and hold harmless
       Operator [Cox], each Operator Entity, each System, and the officers, directors,
       employees, shareholders, members, representatives and other agents of each from
       and against any third-party claims, liability, causes of action, and costs (including
       reasonable attorneys’ fees) (“Losses”) arising from, or in connection with, (i) the
       breach by Broadcaster [Super Towers and WNAC] of any of its covenants,
       representations, warranties or agreements contained herein and/or (ii) any
       programming or other content provided by Broadcaster [Super Towers and WNAC]
                                                19
       Case 1:21-cv-11124-DJC Document 17-1 Filed 08/02/21 Page 20 of 22




       pursuant to or in connection with this Agreement, including, but not limited to, any
       suit or proceeding for libel, slander, defamation, invasion of property or privacy
       rights, or violation of trademark, patent, copyright or other intellectual property
       rights.

(Id., Ex. 1 § 14.)

       Under the plain language of Section 14(a), Cox has demanded that Defendants indemnify

and hold harmless Cox. (Id. ¶ 44 & Ex. 15.) That loss would include any disputed difference in the

monthly license fee coming due on August 16, 2021. (Id.) But Defendants have not agreed to

indemnify Cox and will not agree to terms for the August 16 payment or indemnity, putting Cox

in the untenable position of either (1) paying the lesser amount to Mission and risking further

claims, or (2) paying the higher amount for Defendants’ failure to assign to Mission.5 The simple

truth is that Defendants do not want to negotiate.

       Thus, as discussed above in relation to Section 18, this Court may declare the parties’

respective indemnity obligations and rights under Section 14(a) based on the four corners of

WNAC Agreement. See Exelon Generation Acquisitions, 176 A.3d at 1266–67; Western Natural

Gas Co., 223 A.2d at 383–84; Greggo, 241 A.2d at 523; Novellino, 216 A.2d at 423.

V.     CONCLUSION

       For these reasons, Cox respectfully requests that this Court grant the Motion for

Declaratory Judgment.




5
  As noted above, Cox anticipates that if it pays the higher rates, Defendants will argue the payment
is an admission by Cox and the voluntary payment doctrine bars recovery. But Defendants will
not agree to any terms related to this payment. See supra n.1.
                                                   20
Case 1:21-cv-11124-DJC Document 17-1 Filed 08/02/21 Page 21 of 22




Dated: August 2, 2021       Respectfully submitted,

                            /s/ Brian O. Watson
                            Patricia Brown Holmes (pro hac vice)
                            Brian O’Connor Watson (pro hac vice)
                            Allison N. Siebeneck (pro hac vice)
                            Jeffrey W. Gordon
                            RILEY SAFER HOLMES & CANCILA LLP
                            70 W. Madison Street, Suite 2900
                            Chicago, IL 60602
                            (312) 471-8700
                            pholmes@rshc-law.com
                            bwatson@rshc-law.com
                            asiebeneck@rshc-law.com
                            jgordon@rshc-law.com

                            Counsel for CoxCom, LLC,
                            d/b/a Cox Communications




                               21
       Case 1:21-cv-11124-DJC Document 17-1 Filed 08/02/21 Page 22 of 22




                               CERTIFICATE OF SERVICE

       I certify that on August 2, 2021, the foregoing document was electronically filed using the

Court’s CM/ECF system, which will automatically send email notification of such filing to all

attorneys of record and will likewise be available electronically to any attorneys of record who

appear in this matter.

                                                    /s/ Brian O. Watson
                                                    Counsel for Plaintiff CoxCom, LLC,
                                                    d/b/a Cox Communications




                                               22
